Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 12, 13, 20, 21, 25-30, 35, and 74-79 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses a microscopy system for characterizing at least one particle from a fluid sample comprising: a membrane filter disposed upstream of an outlet; a luminaire configured to illuminate the at least one particle using bright field illumination; a vacuum manifold connected to a negative pressure source and configured for fluid communication with the membrane filter, the vacuum manifold comprising a contact element wicking material configured to contact a bottom surface of the membrane filter to draw liquid below and through pores of the membrane filter and dry the membrane filter by wicking the liquid away from the membrane filter after an application of vacuum pressure has ended.

Most Pertinent Prior Arts:
US 2010/0315628

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486